Citation Nr: 1232461	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned an initial 50 percent rating.

In a July 2011 decision, the Board denied the claim for an initial rating in excess of 50 percent for PTSD.

The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in January 2012 granted a Joint Motion for Remand (Joint Motion) and vacated and remanded the Board's July 2011 decision.


FINDINGS OF FACT

PTSD is manifested objectively by anxious, restless, and fidgety appearance; pressured speech; depressed, irritable, and anxious mood and affect; a mild to moderate decrease in range and intensity of affect at times; and a "little bit of depression" in July 2007.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2006 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2007.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, service personnel records, post-service VA treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is assigned an initial 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He contends that his PTSD meets the criteria for a higher initial rating.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a March 2005 VA mental health consultation note with a clinical psychologist, the Veteran was referred by his doctor for "flashbacks," depression, and "bizarre dreams."  He described his current problems as nightmares that were at least partly connected to his experiences in Vietnam, depression, and irritability directed at his wife of 28 years and others.  He stated that he experiences hopelessness without any apparent good reason since he has a good marriage and things in his life were going rather well.  He also complained of anxiety and panic attacks, mentioning that he was hospitalized for several days five years ago [in 2000] for shoulder pain and shortness of breath, but tests showed no cardiac irregularities.  He reported that he has been working for a tax collection agency for seven years [since 1998] and enjoys the work; he works from a home office at the hours he chooses.  Prior to his current position, he stated that he worked for an Indiana newspaper as a reporter and writer for ten years.  Before working for the newspaper, he was a full-time college student, earning bachelors and master's degrees in English in 1985 and 1987, respectively.  Before college, he was a full-time professional musician, and he still plays on weekends.

He indicated that he first married in 1969, but they separated in 1970 because his wife "wanted to be married and single at the same time."  He has a son from that marriage with whom he has no contact.  He remarried in 1977, the same year he and his first wife divorced, and he described the marriage as happy.  They have an adult daughter in college.  He stated that he enjoys gardening, bicycle riding, music, and writing "horror fiction." 

On mental status examination, he was alert and fully oriented with no evidence of any unusual tics, mannerisms, or posturing; he was articulate and quite pleasant; he appeared anxious at the prospect of talking about his wartime experiences, but handled it rather well; spontaneous production and eye contact were good; there was no evidence of psychosis; and insight and judgment were at least within normal limits.

He stated that he sleeps six to seven hours a night, which he defined as normal except for his dreams; his appetite is good and his sex drive "could be better;" he experiences spontaneous crying spells, but he denied anhedonia; and he has had thoughts of self-harm over the past 30 years, but never formulated a plan and never acted on any of the thoughts.  The psychologist concluded he was not an acute danger to himself or others.  The diagnosis was anxiety disorder not otherwise specified.

In a follow-up VA psychology note dated in May 2005, the Veteran reported that throughout the 1980s and 1990s he worked as a newspaper reporter and at one point was working two and three jobs at a time.  He stated that he cannot keep that sort of pace anymore.  He disclosed that he was recently promoted to district manager at his current job, but he made it clear that he would continue to work from home at his own hours.  He discussed his irritability and believed it was due to the stress of being overwhelmed, which had eroded his ability to concentrate.  He admitted he was drawn to the news and the war in Iraq because of its similarity to Vietnam, and it quickly draws out his anger and irritability.  He agreed to meet with a psychiatrist for a medication evaluation.

In an initial VA psychiatric evaluation note dated in May 2005, the Veteran's chief complaint was anxiety and weird and strange dreams for years that are vivid.  He reported that he has problems with anger and temper, becoming irritable over little things and "flying off the handle."  He stated that he sometimes has trouble falling asleep and has a hard time waking in the morning because he is so tired.  He recounted that a few months ago, he could not concentrate on what he was doing because he was doing so many things at the same time and becoming overwhelmed.  He added that his district manager had quit, and now he is covering 26 counties in his sales job, which he continued to do from home.  He reiterated that sometimes he just feels so overwhelmed, explaining that his work mileage was 1800 miles the previous month and that when other workers quit, their responsibilities are shifted to others rather than hiring replacements.  

He endorsed experiencing PTSD symptoms of flashbacks, hyperalertness, emotional numbing, rage, sleep disturbance, and memory impairment.  On mental status examination, he was cooperative; appeared restless and fidgety; speech was spontaneous, but pressured; mood and affect were depressed, irritable, and anxious; and thought process was fast, organized, and goal directed.  He denied present suicidal ideation.  The diagnosis was PTSD and panic disorder with a 45 GAF score.  The psychiatrist prescribed Lexapro.  

In monthly follow-up VA psychiatry appointments in June through October 2005, the Veteran described ongoing feelings of being overwhelmed, stressed, and under pressure at work due to constant loose ends and falling behind, having to cover an additional eleven counties after a district manager and another employee quit (in June and August), changes at the company that were causing low morale among employees, and having to travel a lot.  He also reported irritability and difficulty controlling his temper.  For example, when he had problems with his computer, he "snapped" and almost picked up his printer to throw it in the garbage.  He indicated that he went to the emergency room in June for chest pains, but everything was normal; he did not know what caused it, but later described it as a panic attack.  At the same time, he stated that he had been studying Buddhism and was looking for a Buddhist retreat to help him relax and handle stress; he began riding his bicycle, and he had intentionally lost some weight.  He reported some improvement in his temper problems, sleep, and energy, which he attributed to exercise.  He discussed military experiences with the psychologist in August and September.  Assigned GAF scores during this period were 45 and 50.

During VA psychiatry and psychology appointments between December 2005 and February 2006, he stated that mood swings were a lot less than they used to be, but he still had some irritability; he was working 30 to 60 hours per week; he traveled to hear the Dalai Lama speak; he tried to use the treadmill three times per week, walk in the woods, and started tae-bo; the seven cats in his house had settled down and were no longer waking him, but he still had strange dreams; and he had a bout of depression that lasted three to four days when he had computer problems and started getting down at work.  He denied flashbacks or suicidal ideation.  Mental status examination findings were not reported.

The Veteran's claim for service connection was received in February 2006.  He stated that his VA psychologist encouraged him to file a claim.  He requested a VA examination at the Altoona VA Medical Center because it was in the middle of his 16-county work territory, and it would require less time off from his full-time job.

In VA psychology and psychiatry notes dated in March and April 2006, he talked about an "efficiency expert" at work and how he solved the problem and worked around her.  He compared his strategy to how he handled an "incompetent" commander during his service in Vietnam.  In March 2006, he reported improved concentration by single-tasking, but still waking from bad dreams three to four times a week.  He denied suicidal ideation.  Psychological treatment focused on incorporating coping skills.  The assigned GAF score remained at 50.

In correspondence dated in June 2006 in support of his claim for service connection, the Veteran stated that he had suffered through years of periods of depression and anger due to what happened in Vietnam.  He claimed that for thirty of those years, he went "from one job to another" and had only been able to keep his current position because he is able to work from home, but nevertheless has days that he is so depressed that it is impossible for him to work at all.  

In a VA PTSD examination report dated in July 2006, the Veteran stated that his individual counseling sessions with the VA psychologist have helped him manage and deal with his PTSD symptoms, and he believed that he would probably be a lot better if he could consistently take his psychotropic medications, which make him tired and sleepy.  He endorsed nightmares "just about every night" with difficulty falling back to sleep after awakening three to four times per week; he added that stress at work on any particular day may result in an increase in the frequency and/or severity of his dreams and resulting poor sleep.  He reported flashbacks to the sounds of helicopter or gunfire, the latter resulting in easy startle response.  He "was candid in stating that he does not always avoid war related movies or television themes," indicating that he is able to discern what may or may not be problematic for him.  He also described irritability and anger "over anything and everything."  He reported punching out a computer screen and engaging in other acts of destruction, but denied any recent acting out against other individuals.   He stated that he did "grab" his current wife over 25 years ago, but nothing since that time.  He felt closest to his wife and a few friends and stated that he generally gets along well with coworkers because he has very little direct contact with them.  He stated that he may have panic attacks in crowded situations in public.  He reported missing work on occasion from his job of nine years because he "just can't deal with it," but that he missed significantly less time than in prior positions that often ended with him quitting or being fired after a year or less.  He denied legal or current substance abuse problems.

Objective findings on mental status examination included the following:  appropriately dressed and adequately groomed; alert and oriented in all spheres; able to effectively relate by responding to questions and engaging in appropriate spontaneous conversation without difficulty in oral communication; appropriate overall behavioral demeanor; stable affect with mild to moderate decrease in range and intensity at times; logical and goal-directed thought processes that were appropriate in speed; thought content was free of any evidence of delusional ideations, hallucinatory perceptions, or suggestions of impulse control difficulty such as serious suicidal or homicidal ideation; and judgment and insight were within expected limits with age-appropriate cognitive functions.  The Veteran reported that he "always" had some thoughts of death but has never seriously considered suicide as an option.  The examiner assigned a GAF score of 50, which he described as within the upper limit of what is qualitatively defined as "serious symptoms or any serious impairment in social, occupational, or school functioning."  

An August 2006 rating decision awarded service connection for PTSD and assigned an initial 50 percent rating.  The decision acknowledged that he served as a Corpsman in Vietnam, sustained shell fragment wounds for which he received the Purple Heart award, and that his exposure to stressing events of combat was beyond question.

In July 2007, additional VA treatment records dated from June 2006 to July 2007 were associated with the claims file at the Veteran's request; GAF scores during this time period were reported as 45 and 50.  A June 2006 psychology note reflects that they talked about coping skills the Veteran had developed over the years such as playing the guitar.  The Veteran said that his symptoms "were much more pronounced in the immediate years following the end of [his] tour in Vietnam."  When asked how he came to the point where they softened, he replied that he was not really sure.  He did say that "being able to work on his own helped and he did have the self discipline necessary to finish his bachelor's and master's degrees."  In a psychiatry note the same day, he talked about hypervigilance and having strange dreams.  He described feeling bored with his job and losing concentration as a result because the job is not exciting.  The psychiatrist indicated that the Veteran had "a little bit of depression," but he denied suicidal ideation.

In July 2006 psychiatry and psychology notes, he reported that he was on the verge of a panic attack, he had no motivation, and he felt depressed.  He also stated that he was working on a novel.  In a December 2006 psychiatry note, he said that his PTSD and panic disorder has not been bad, stating that he has a lot of memories that come back, but not flashbacks, and that he has "crazy dreams once in [a] while," but was sleeping better.  He reported that his anger is "not so much a problem, even when his basement got flooded, he handled it calmly."  He indicated that he had a slight panic attack when he went to a crowded mall.  In January 2007 he stated that Christmas was good; he was very happy because his wife bought him a rifle he had always wanted.  He said that work had been somewhat stressful.  

The Veteran's notice of disagreement with the initial rating for PTSD was received in August 2007.  He stated that he has had problems with PTSD since his discharge from active duty, including problems with temper, anger, depression, and moodiness.  He provided examples of an explosive temper and destructive behavior for even trivial things, such as dropping a pencil.  He stated that "it was not until recently that [he] was even able to hold a job for more than a few months."  He again described becoming very stressed and overwhelmed by the amount of work he has to do in his current job, having difficulty concentrating and becoming frustrated when he tries to do too many things at once, and at other times feeling so depressed that he sits at his desk crying.  He believed that his PTSD was getting worse, not better.  He indicated that he does not take his medication regularly because his job requires driving up to 1500 to 2000 miles per month.  He added that he cannot afford to give up his job to get the help he needs, stating that the nearest VA hospital is 40 miles from his home, and he often has to take an entire afternoon off for appointments.  He stated that he "sometimes [has] anxiety and panic attacks."  Regarding his marriage of 30 years, he reported that he has often had explosive outbursts, breaks things (destroyed computers, smashed windows out of cars, and punched holes in drywall), yelled and screamed at his wife, and in the past it became physical.  He requested a higher rating so he could get the help that he needs.

In an August 2007 lay statement from the Veteran's wife of more than 30 years, she alleged that there were very few days that the Veteran was able to sustain normal behavior.  She described the following behavior occurring daily: constantly getting upset over simple things and yelling and breaking things; saying very hurtful things on "bad days," but "basically [being] a very easy going person" on the good days; being unable to hold a job for more than eight hours to one year prior to his present job of the past ten years; and having a problem with authority and crowds.  She stated that when things get hectic at his current job, she noticed that he shuts down and is on the verge of tears; he tells her about his difficulty coping with stress.  She asked for an increased PTSD rating on the Veteran's behalf "so that he would have the time and the resources to get the help he needs."

As noted in the Introduction, in January 2012, the Court vacated the Board's July 2011 decision pursuant to a December 2011 Joint Motion for Remand.  In the Motion for Remand, the parties agreed that remand was necessary because the Board's July 2011 decision provided a conslusory statement that the Veteran did not meet the 70 percent rating criteria without providing an actual analysis of the evidence.  Specifically, the parties acknowledged that the Board noted specific symptoms that the Veteran experienced, but did not analyze the effect that his symptoms had on his overall ability to function.

The Board has carefully considered the objective evidence of record as well as the contentions and supporting lay evidence from the Veteran, his representative, and his wife, and finds that the Veteran's PTSD is not so severe that a higher, 70 percent, disability rating is warranted.  His PTSD has been manifested objectively by anxious, restless, and fidgety appearance; pressured speech; depressed, irritable, and anxious mood and affect; a mild to moderate decrease in range and intensity of affect at times; and a "little bit of depression" in July 2007.  

The Board finds that the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, occupational and social impairment with deficiencies in most areas, the criteria for the next higher, 70 percent, rating.  While the Veteran contends that his PTSD symptoms are increasing in severity or are more severely disabling than what is reflected in the assigned 50 percent rating, a review of his VA psychology and psychiatry records, in fact, shows that he developed some coping skills and his symptoms have been generally improved according to his reports to VA clinical personnel.  

To review, he first sought treatment for PTSD in early 2005, and shortly thereafter he was promoted to a district manager and his responsibilities and workload increased significantly.  At one point his district reportedly included 26 counties, and he was driving up to 2000 miles per month.  He described other company changes and decreased morale.  During this time, he reported feeling overwhelmed and irritable.  

However, his statements during the course of treatment reveal his efforts to cope with his stress and improved symptoms as a result.  By October 2005, he was reporting improved temper, sleep, and energy after he began studying Buddhism, cycling, and trying to lose weight.  In December 2005 and February 2006 he was still irritable, but reported decreased mood swings.  In March 2006 he noted that his concentration improved by completing one task at a time.  In June 2006 he observed that his symptoms were more pronounced immediately after his tour in Vietnam than they were now, and on VA examination in July 2006 he shared that counseling had helped him manage and deal with his symptoms.  Finally, in December 2006 he declared that his PTSD had not been as bad, citing how he calmly handled a flooded basement.  In conclusion, the Board finds that the Veteran's statements regarding coping efforts and results made in the course of psychological and psychiatric treatment are persuasive evidence that his PTSD has not increased in severity, or that it warrants a rating higher than that assigned.

Notably, the record does not reflect current suicidal ideation; obsessional rituals, including any that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.    

Regarding social impairment, the evidence reflects that while the Veteran's reported irritability and anger have affected his relationships, it is not shown that he is unable to establish or maintain effective relationships.  Rather, he has maintained a marriage relationship, which he has described as "happy," with his wife for over 35 years; he has a few friends; and he generally gets along with his coworkers when he has contact with them.  The fact that he was promoted to district manager and given responsibility for at least 16 counties after several years at his present job further supports the conclusion that he is able to establish and maintain effective relationships despite having some difficulty in this regard.  Similarly, while he has reported having difficulty with authority figures and losing prior jobs as a result, the evidence reflects that the Veteran has adapted by working in a position as a district manager, whereby he has some authority and which allows him to work from home independently and according to his own schedule.  In summary, the Veteran's PTSD symptoms appear to have created some difficulty in establishing and maintaining effective work and social relationships, but the Veteran, in fact, has been able to establish and maintain such relationships.  In other words, while he has made some adaptations regarding his social and work relationships, his symptoms have not precluded his ability to function in social or in working relationships.

Regarding occupational impairment, the medical and lay evidence of record generally supports the conclusion that the Veteran's PTSD symptoms have resulted in some reduced reliability and productivity.  In this case, as the Veteran's work responsibilities increased, he frequently and consistently complained of stress and feeling overwhelmed as a result, which in turn caused some irritability and reduced his ability to concentrate - although he also has reported that boredom with his job affected his concentration.  Despite these problems, the Veteran consistently reported to VA medical personnel that when he has had a bad day, he has finished his work at another time during the hours he chooses and missed work due to his PTSD only on occasion.  In conclusion, the Veteran's PTSD symptoms, particularly his irritability and concentration problems, have resulted in some reduced occupational reliability and productivity.

However, the evidence does not support a finding that he has occupational and social impairment with deficiencies in most areas.  He does not have legal or substance abuse problems as a result of PTSD.  He had some pressured speech in May 2005, but no psychiatrist or psychologist has noted any intermittently illogical, obscure, irrelevant, circumstantial, circumlocutory, or stereotyped speech.  Medical evidence does not reflect impairment in thinking, judgment, or memory; instead, it shows that he chose to take time from his full-time job to seek professional psychological and psychiatric help to cope with his symptoms and was able to manage his schedule to keep the appointments.  Medical evidence does not document near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Rather, it shows some anxiety and panic attacks and some bouts of depression that lasted for days at a time.  While the Veteran has frequently complained of irritability, his statements suggest that it has been provoked by frustration with his increased workload and problems with his computer; objective examination did not suggest difficulty with impulse control.  The evidence does not reflect any spatial disorientation or neglect of personal appearance or hygiene.   

Again, the Board finds that the evidence of record more nearly approximates the criteria for the currently assigned, 50 percent, rating.  In addition to objective manifestation of his PTSD already discussed above, the Veteran has indicated that he "always" had some thoughts about death.  However, he never considered suicide as an option, and on VA examination in July 2006 thought content was free of any suggestions of impulse control difficulty such as serious suicidal or homicidal ideation.  The evidence also shows some disturbances in mood or motivation, such as when the Veteran put off his work when he was overwhelmed, depressed, or having trouble concentrating until he felt better.  Finally, his irritability has caused some difficulty in establishing and maintaining effective work and social relationships, as discussed above.  

To summarize, the evidence reflects that his PTSD symptoms have caused some occupational and social impairment with reduced reliability and productivity, but his efforts and success in adopting some coping strategies have preserved and improved his overall ability to function at work and in social relationships, as reflected by his statements made to his VA psychologist and psychiatrist.

The Board acknowledges that lay persons are competent to report symptoms observed.  However, the evidence of record reflects that the Veteran has inconsistently reported some of the effects or symptoms caused by or attributed to his PTSD.  In this regard, the Board notes that the Veteran's described work history as reported in March 2005 (working as a reporter and writer for ten years before beginning his current job in 1997 or 1998) varied significantly from later reports when he stated that he went from one job to another, or could not hold a job for longer than one year.  Similarly, while he reported on VA examination in July 2006 that he grabbed his current wife once over 25 years ago but never since, in a later statement in August 2007 he suggested that their relationship was "physical."  Moreover, in April 2011 his service representative asserted that the Veteran's "history of physical, and ongoing emotional and verbal, domestic violence supports the assignment of a higher evaluation."  Also, while he claims that his symptoms are worse than what is reflected in VA treatment and examination records, and therefore, warrant a higher rating, in June 2006 he admitted that his symptoms were more pronounced in the immediate years following the end of his tour in Vietnam.  

The Board finds that these inconsistencies in the Veteran's and his wife's statements regarding his PTSD symptoms and work history and history of violence against his wife of many decades tend to impair their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's treatment records do not reflect any current violence from the Veteran.  Indeed, in December 2006 he noted that anger was not much of a problem and he handled a flooded basement calmly.  It was also noted that the Veteran's wife bought him a rifle for Christmas, which would be a curious gift to give a spouse with a recent history of violent tendencies.  In addition, the Board gives greater weight to the statements the Veteran made during clinical visits, when he was seeking treatment, than to statements made for purposes of procuring greater compensation.  See Buchanan, 451 F.3d at 1337.  Therefore, the statements regarding his work history and alleged abuse against his wife are not persuasive evidence in support of the claim for a higher rating.  

The Board recognizes that the Veteran and his wife have both expressed interest in a higher disability rating to relieve a financial burden imposed by a loss of time from work that would be required to participate in more frequent treatment for his PTSD.  However, the evidence itself does not indicate that the Veteran has lost significant time from work due to PTSD symptoms or seeking treatment for PTSD.  Rather, he has stated that he sets his own schedule working 30 to 60 hours per week and VA treatment records show that he further manages his time by scheduling psychiatry and psychology appointments close in time on the same day.    

The Board further notes that GAF scores have been consistently reported as 45 or 50 by his regular VA psychiatrist, psychologist, and the July 2006 VA examiner.  Such scores reflect serious symptomatology that has been adequately addressed by the 50 percent rating already assigned under Diagnostic Code 9411.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that the most probative and credible evidence does support the assignment of a rating in excess of 50 percent for PTSD.  Therefore, entitlement to an increased rating for PTSD is not warranted, and the claim must be denied.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


